REVERSE and REMAND; and Opinion Filed April 2, 2013.




                                           S In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-00051-CV


                          IN THE INTEREST OF E.L.B., A CHILD

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-52691-07

                             MEMORANDUM OPINION
                      Before Justices FitzGerald, Lang-Miers, and Murphy
                                   Opinion by Justice Murphy

       This appeal arises out of an order in a suit to modify the parent child relationship, signed

by the trial court on October 19, 2011. After the appeal was submitted, we abated the appeal and

ordered the parties to attend mediation.

       The parties have jointly filed a “Mediated Settlement Agreement” in which they informed

the Court they have agreed to settle their dispute. Pursuant to the parties’ agreement, we reverse

the trial court’s October 19, 2011 order and remand the case to the trial court with instructions to

enter an agreed order based upon the terms set forth in the Mediated Settlement Agreement.

                                                    /Mary Murphy/
                                                    MARY MURPHY
                                                    JUSTICE
120051F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

IN THE INTEREST OF E.L.B., A CHILD,                On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
No. 05-12-00051-CV                                 Trial Court Cause No. 366-52691-07.
                                                   Opinion delivered by Justice Murphy.
                                                   Justices FitzGerald and Lang-Miers
                                                   participating.

        In accordance with the Court’s opinion of this date, the trial court’s October 19, 2011
order is REVERSED and this case is REMANDED to the trial court with instructions to enter
an agreed order based upon the terms set forth in the March 25, 2013 Mediated Settlement
Agreement signed by Christina Bouchard and Jason Bouchard. We ORDER that each party
bear its own costs of appeal.

       Judgment entered this 2nd day of April, 2013.




                                                   /Mary Murphy/
                                                   MARY MURPHY
                                                   JUSTICE




                                               2